  Case 9:20-cv-00203-MAC Document 2 Filed 10/05/20 Page 1 of 5 PageID #: 29




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                   LUFKIN DIVISION

S.M., J.C., C.O., T.R., M.W., AND K.W.,           §
                                                  §
       Plaintiffs                                 §
                                                  §
V.                                                §      CIVIL ACTION NO. 9:20-CV-______
                                                  §
BOARD OF REGENTS OF STEPHEN                       §
F. AUSTIN STATE UNIVERSITY AND                    §
SCOTT GORDON, PH.D., PRESIDENT                    §
OF STEPHEN F. AUSTIN                              §
STATE UNIVERSITY, AND                             §
STEPHEN F. AUSTIN                                 §
STATE UNIVERSITY                                  §
                                                  §
       Defendants                                 §

 PLAINTIFFS’ EMERGENCY MOTION FOR TEMPORARY RESTRAINING ORDER

TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

       Plaintiffs, S.M., J.C., C.O., T.R., M.W., and K.W., (“Plaintiffs”) file this Emergency

Motion for Temporary Restraining Order and would respectfully show the Court as follows:

                                         BACKGROUND

       1.       On October 5, 2020, Plaintiffs filed their Original Complaint against Defendants,

The Board of Regents of Stephen F. Austin State University (“The Board”), Scott Gordon, Ph.D.

as President of Stephen F. Austin State University (“President Gordon”), and Stephen F. Austin

State University, seeking permanent injunctive relief to endure that they were provided proper

procedural due process as guaranteed by the Fourteenth Amendment of the United States

Constitution.

       2.       Plaintiffs incorporate their Original Complaint by reference.
  Case 9:20-cv-00203-MAC Document 2 Filed 10/05/20 Page 2 of 5 PageID #: 30




       3.      Defendants are denying Plaintiffs procedural due process and as seeking to

discipline them without providing Plaintiffs with adequate notice of what SFA rules they are

accused of violating, refusing to turn over key evidence related to the incident, including video

recordings and witness statements, and refusing to allow Plaintiffs adequate time to prepare to

respond to the allegations against them

                 APPLICATION FOR TEMPORARY RESTRAINING ORDER

       4.      The issuance of a Temporary Restraining Order (“TRO”) is governed by Rule 65(b)

of the Federal Rules of Civil Procedure.

       5.      An affidavit that proves the allegations in this application for injunctive relief is

attached as to Plaintiff’s Original Complaint Exhibit “A” and is incorporated by reference.

       6.      Plaintiffs request that the Court issue a TRO to preserve the status quo by

prohibiting Defendants and their subordinates from taking any further disciplinary action against

Plaintiffs, including scheduling or conducting any hearing or attempting to compel Plaintiffs to

make any statements about this incident to SFA officials.

       7.      Plaintiffs further request that the TRO also order Defendants and their subordinates

to persevere all evidence concerning this matter, including police body-camera footage,

recordings, and all witness statements, as well as any communications between any employee or

representative of SFA and C.E., C.E.’s parents, or C.E.’s attorney concerning this incident.

       8.      Plaintiffs, students at SFA, will likely suffer imminent and irreparable injury if

Defendants are not restrained because once Plaintiffs’ due process rights are violated, they cannot

be restored. Further, the risk of stigma is significant if Plaintiffs are disciplined with due process.




                                                  2
  Case 9:20-cv-00203-MAC Document 2 Filed 10/05/20 Page 3 of 5 PageID #: 31




        9.      There is no adequate remedy at law because once the status quo because once SFA

takes disciplinary action, stigma will attach, and the status quo cannot be restored. Moreover, the

disciplinary actions will become part of Plaintiffs’ permanent records, even if later reversed.

        10.     Likewise, key evidence, including recordings, witness statement and reports in this

case must be preserved. If those items are lost or destroyed, they cannot be replaced.

        11.     There is also a substantial likelihood that Plaintiffs will prevail on the merits of

their underlying claim—a permanent injunction ordering Defendants to provide Plaintiffs with

proper due process of law.

        12.     The threatened harm to the Plaintiffs—altering the status quo—outweighs any

harm that a TRO would inflict on Defendant, who are state officers and a state institution.

        13.     Moreover, up until the news story broke, Defendants were in no immediate rush to

take action against Plaintiffs.

        14.     Issuance of a TRO would not affect the public interest and public policy because

the TRO simply maintains the status quo until this Court can ensure that Plaintiffs’ due process

rights are protected.

        15.     Further, the public interest and public policy support maintenance of the status quo.

        16.     Plaintiffs will post a bond in an amount deemed appropriate by the Court.

        17.     Plaintiff requests that the Court set the request for Preliminary Injunction for

hearing at the earliest possible time.

        18.     Plaintiffs request that the Court issue this TRO Ex Parte because there is

insufficient time to notify Defendant and hold a formal hearing as hearings are beginning as soon

as October 5, 2020. Plaintiffs also believe that if Defendants are given advance notice of this

Application for Temporary Restraining Order, they take immediate action against Plaintiffs.



                                                  3
  Case 9:20-cv-00203-MAC Document 2 Filed 10/05/20 Page 4 of 5 PageID #: 32




       19.     Further, this TRO can only remain in place for 14 days.

       20.     Sean Hightower has verified the facts stated in this Motion for Ex Parte Temporary

Restraining Order and his verification is attached as Exhibit “A” of this motion.

       21.     A proposed TRO is being submitted with this motion.

                          REQUEST FOR PRELIMINARY INJUNCTION

       22.     Following a hearing, Plaintiffs ask the Court to issue a Preliminary Injunction

prohibiting Defendants and their subordinates from taking any further disciplinary action against

Plaintiffs including scheduling or conducting any hearing or attempting to compel Plaintiffs to

make any statements about this incident to SFA officials and ordering Defendants and their

subordinates to persevere all evidence concerning this matter, including police body-camera

footage, recordings, and all witness statements, as well as any communications between any

employee or representative of SFA and C.E., C.E.’s parents, or C.E.’s attorney concerning this

incident.

                                            PRAYER

       WHEREFORE, Plaintiffs respectfully pray the Court issue a Temporary Restraining Order.

Respectfully submitted,

MALLEY LAW FIRM, PLLC                                       FRANKLIN LAW FIRM, PLLC


/s/ Anthony Malley                                          /s/ Tanner Franklin
Anthony “Tony” Malley, III                                  Tanner G.M. Franklin
Texas Bar No. 24041382                                      Texas Bar No. 24082506
tony@mallaw.com                                             tfranklin@tfranklinlawfirm.com
1485 Wellington Cir. Ste. 101                               2528 Highway 103
Beaumont, Texas 77706-3421                                  Etoile, Texas 75944
(409) 212-8888 – Telephone                                  (936) 854-3213 – Telephone
(409) 212-8002 – Fax                                        (888) 430-2559 – Fax


Attorneys for Plaintiffs

                                                4
  Case 9:20-cv-00203-MAC Document 2 Filed 10/05/20 Page 5 of 5 PageID #: 33




                       CERTIFICATE OF CONFERENCE AND
                    CERTIFICATE OF COMPLIANCE REGARDING
                  FEDERAL RULE OF CIVIL PROCEDURE RULE 65(b)

        Because it the hearings sought to be enjoined are starting as soon as October 5, 2020, there
is insufficient time to provide notice of this application to Defendant. Moreover, Plaintiffs have a
good faith belief that if given advance notice of this Motion for Temporary Restraining Order,
Defendants will move to discipline Plaintiffs immediately without due process, thereby causing
immediate and irreparable injury, loss, or damage to Plaintiffs. For these reasons, prior notice
should not be required, and the TRO may be issued ex parte.

       For the reason stated above a conference is not possible.


                                                     /s/ Anthony Malley
                                                     Anthony “Tony” Malley, III




                                                 5
